DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more apertures” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5; 10-13; and 15-20 are as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Admitted Prior Art (APA).
As per claim 1: APA discloses an inhalant delivery device 10, comprising: an upper housing 22 (see APA fig. 2A;  wherein the dab cartridge 12 with the top portion 22) detachably coupled to a lower housing (see APA fig. 2A; wherein the base portion 30); the lower housing comprising a heating element 32 for heating a substance into a vapor; and the upper housing comprising: a mouthpiece 24 configured to deliver the vapor to a user (see Para. [0009]; wherein the user inhales through the mouthpiece 24, the vapor travels from the base portion 30, through the middle portion 28 (or chimney), and out through an opening on top of the mouthpiece 24. The top portion 22 also includes apertures 38 to enable airflow between the mouthpiece 24 and the chimney 28, which allows the vapor to travel into the mouthpiece 24.); and a dosing tool 26 coupled to the mouthpiece 24 and configured to deliver a preset amount of the substance to the lower housing (wherein the dosing tool 26 for handling the dab concentrate and/or to scoop concentrate/substance out of a jar or other storage location and place it directly on the heating element)(with a set amount of concentrate/substance/medium on the dosing tool in order to generate aerosol to the user).

As per claims 2-5; 10; 12-13; and 15-20: APA discloses the inhalant device 10, wherein the upper housing 22 further comprises a main body 28 configured to house the dosing tool 26, the main body 28 having a first end coupled to the dosing tool 26 below the mouthpiece 24 and a second end configured for coupling to the lower housing 30 (as shown in fig. 2A); and wherein the main body 28 is detachably coupled to the dosing tool 26 (see fig. 1B); and wherein the dosing tool includes one aperture configured to allow the vapor to flow from the lower housing 30 through the main body 28 and into the mouthpiece 24 (see Para. [0008]; wherein a middle portion 28 comprising a hollow tube or barrel configured to allow vapor to travel up towards the3 mouthpiece 24); and wherein the dosing tool 26 comprises a capturing mechanism configured to grasp and hold the preset amount of substance (see figs. 2A, 2C; wherein one end of the dosing tool is having a flat surface which can handling the dab concentrate and scoop concentrate out of a jar or other storage location); and wherein the lower housing 30 further comprised a coupler for securing the lower housing 30 to an external power source (see fig. 1A; wherein electronic device 14 also referred to herein as a power source); and wherein the coupler 28 is configured for threaded attachment to the power source; and wherein the coupler 28 is configured for threaded 36 attachment to the power source (electronic device 14)(see fig. 2A); and wherein further comprising the power source (electronic device 14), the power source including a receptacle configured to receive at least a portion of the lower housing 30 (see fig. 1A); and wherein the lower housing 30 further comprises a heating chamber 34 disposed between the heating component 32 and the coupler 28, the heating chamber 34 being configured to electrically couple the heating component 32 to the power source 14, upon securing the lower housing 30 to the power source 14; and wherein the heating component 32 is detachably coupled to the heating chamber 34; and wherein the heating component 32 comprises a heating surface (see fig. 2B; the top portion of the heating element 32) configured to receive the preset amount of substance (wherein the dosing tool 26 for handling the dab concentrate and/or to scoop concentrate/substance out of a jar or other storage location and place it directly on the heating element), and a heating element (see fig. 2B; Para. [0009]) disposed adjacent to the heating surface and configured to transfer heat to the heating surface (in order to heat the concentrate/substance from the dosing tool); and wherein the heating element is a coil (see fig. 2B, Para. [0009]; wherein the heating element includes an exposed metal coil that is configured to heat dab concentrate that is in direct contact with the coil) configured to form a generally concave structure that substantially conforms to a generally concave shape of the heating surface (as shown in fig. 2B); and wherein the heating element is embedded within the heating component 32 adjacent the heating surface, so as to form a one-piece structure (as shown in fig. 2B).

As per claim 11: APA discloses an inhalant dispensing system 10, comprising: an upper housing 22 detachably coupled to a lower housing 30, the lower housing 30 comprising a heating component 32 for heating a substance into a vapor, and the upper housing 22 comprising: a mouthpiece 24 configured to deliver the vapor to a user, a dosing tool 26 coupled to the mouthpiece 24 and configured to deliver a preset amount of the substance to the lower housing 30 (wherein the dosing tool 26 for handling the dab concentrate and/or to scoop concentrate/substance out of a jar or other storage location and place it directly on the heating element)(with a set amount of concentrate/substance/medium on the dosing tool in order to generate aerosol to the user), and23PATENTAttorney Docket No. 030834-8025 a central portion 28 configured to house the dosing tool 26 and for coupling to the lower housing 30 (as shown in fig. 1B).
PATENT Attorney Docket No. 030834-8025 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 as understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (APA).
As per claim 14: APA discloses the inhalant dispensing. However, APA does not explicitly disclose wherein the coupler is configured for magnetic attachment to the power source.
On the other hand, APA mentioned the dap cartridge 12 couple or inserted or placed to the electronic device or the battery source 14 in order to complete a vaporizer device. However, a person having ordinary skill in the art would know that having a magnetic attachment to attach/connect between the coupler to the battery source instead of screw in type, or bayonet type or snap in type, such modification still would not change the function of the vaporizer after all but to conveniently for quick disassembled or assembled between components. Furthermore, having such a desire type of connect/insert/attach between components is well known, common knowledge and commonly used in the art for a quick connect or release between components.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the inhalant dispensing of APA by having the coupler is configured for magnetic attachment to the power source as taught by the instant invention to further provide a quick assembled or disassembled once needed it. 

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831